Citation Nr: 0828329	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  04-38 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent 
from October 1, 2004 to December 16, 2004 for status-post 
total right knee replacement and a rating greater than 30 
percent from March 1, 2006 for status-post total right knee 
replacement and resection of arthrofibrosis.

2.  Entitlement to an initial rating greater than 10 percent 
prior to July 21, 2003 for traumatic arthritis of the right 
knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1964 to November 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 
 
The January 2004 rating decision granted service connection, 
initially, for traumatic arthritis of the right knee 
assigning an initial 10 percent rating, effective September 
27, 2002.  The rating decision also assigned a temporary 
total (100 percent) evaluation for the veteran's right knee 
disability from July 21, 2003 to September 30, 2004 for total 
right knee replacement.  A 30 percent rating was assigned in 
the same rating decision, effective October 1, 2004. 

Subsequently, the veteran underwent another right knee 
surgery in December 2004.  In an April 2005 rating decision, 
the RO awarded him a temporary total evaluation from December 
17, 2004 to February 28, 2006; a 30 percent rating was 
assigned, effective March 1, 2006.  A subsequent January 2007 
rating decision continued the 30 percent evaluation, 
effective March 1, 2006. 

The veteran appealed his right knee rating from the January 
2004 rating decision, which initially service-connected his 
right knee condition.  Accordingly, except for the time 
periods in which the veteran was assigned a total disability 
evaluation, any and all ratings in regard to his service-
connected right knee disability continue to be on appeal 
here.  See AB v. Brown, 6 Vet. App. 35 (1993) (holding after 
the veteran has perfected his appeal, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal). 
Accordingly, the issues have been appropriately rephrased 
above.

The case was brought before the Board in April 2008, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the veteran in the 
development of his claim.  The requested development having 
been completed, the case is once again before the Board for 
appellate consideration of the issues on appeal.  

The issue of entitlement to an initial rating greater than 10 
percent prior to July 21, 2003 for traumatic arthritis of the 
right knee is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
veteran if further action is required on his part.


FINDINGS OF FACT

1.  From October 1, 2004 to December 16, 2004, the veteran's 
right knee disability is manifested by post-operative 
residuals of pain, limitation of flexion, mild joint 
effusion, and a well-healed scar.

2.  From March 1, 2006, the veteran's right knee disability 
is manifested by post-operative residuals of pain, decreased 
mobility, decreased strength, limitation of flexion, 
limitation of extension, joint effusion, tenderness and 
guarding of movements.

3.  The veteran's right knee disability does not present an 
exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 30 
percent for status-post total knee replacement of the right 
knee from October 1, 2004 to December 16, 2004 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.69, 4.71a, 
Diagnostic Code (DC) 5055 (2007).

2.  The criteria for a disability rating of 40 percent, but 
no higher, for status-post total knee replacement and 
resection of arthrofibrosis from March 1, 2006 has been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.69, 4.71a, Diagnostic 
Codes (DCs) 5055, 5261 (2007).

3.  The evidence does not warrant further referral for 
consideration of an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by a letter 
sent to the veteran in December 2002, July 2004 and September 
2006.  Those letters advised the veteran of the information 
necessary to substantiate his claim, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b) (2007).  The 2006 letter 
told him how disability ratings and effective dates are 
determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The veteran has not alleged that VA failed to 
comply with the notice requirements of the VCAA, and he was 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, and has in fact provided 
additional arguments at every stage.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran appropriate VA examinations in 
2003 and 2006.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's right knee since he was last examined.  The veteran 
has not reported receiving any recent treatment specifically 
for this condition (other than at VA, which records are in 
the file), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2003 and 2006 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  

Increased Rating (Right Knee)

The veteran underwent total knee replacement surgery on his 
right knee in July 2003. He was awarded a temporary 100 
percent disability rating from that time to October 1, 2004 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5055. 
Thereafter, his disability was rated as 30 percent disabling.  
The veteran underwent an additional knee surgery in December 
2004.  Again, he was awarded a temporary 100 percent 
disability rating from that time to February 28, 2006.  From 
March 1, 2006, his disability was again rated as 30 percent 
disabling.  The veteran claims entitlement to ratings higher 
than 30 percent for both time periods alleging that he has 
never had relief of severe pain and limitation of motion of 
his right knee.  He further alleges his right knee disability 
forced him out of his career as a carpenter, a career he 
enjoyed his entire adult life.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155. Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can practically be determined, 
the average impairment in earning capacity resulting from 
such disease or injury and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where the issue involves the assignment of an initial rating 
for a disability following the initial award of service 
connection for that disability, which is the case here, the 
entire history of the disability must be considered and, if 
appropriate, staged ratings may be applied.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
See 38 C.F.R. 
§ 4.45.  

Initially, the veteran's right knee disability was rated 
under Diagnostic Code 5010 for traumatic arthritis.  Since 
his surgery in July 2003, however, his disability has been 
rated under Diagnostic Code 5055 for knee replacements 
(prosthesis).  See 38 C.F.R. § 4.71a, DC 5055.  DC 5055 
allows for a rating of 100 percent for 1 year following 
implantation of prosthesis.  Thereafter, the code provides 
for a minimum rating of 30 percent.  A 60 percent rating is 
warranted where there are chronic residuals consisting of 
severe painful motion or weakness in the affected extremity.  
The knee may also be rated by analogy using Diagnostic Codes 
5256 (ankylosis of the knee), 5261 (limitation of extension) 
or 5262 (impairment of the tibia and fibula) if they provide 
for a rating greater than the 30 percent minimum.  

As will be explained in more detail below, DCs 5256 and 5262 
are inapplicable here because the veteran's right knee is not 
ankylosed ("frozen") and is not manifested by an impairment 
of the tibia and fibula.  

In regard to DC 5261 (limitation of extension), normal range 
of motion of the knee is to 0 degrees extension and to 140 
degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under 
Diagnostic Code 5261, a 30 percent disability rating is 
assigned for extension limited to 20 degrees. A 40 percent 
disability rating is assigned for extension limited to 30 
degrees; and a 50 percent disability rating is assigned for 
extension limited to 45 degrees.  See 38 C.F.R. § 4.71a.

In short, for any time period, the veteran may get a rating 
greater than 30 percent under DC 5055 if his residuals are 
found to be chronically severe or by analogy under DC 5261 if 
objective medical evidence indicates his knee extension is 
limited more than 20 degrees. 

The VA Office of General Counsel (GC) has issued opinions 
pertinent to claims of entitlement to higher evaluations for 
knee disabilities. Two of those GC opinions reflect that a 
veteran who has limitation of motion and instability of the 
knee may be evaluated separately under Diagnostic Codes 5003 
and 5257 provided additional disability is shown. VAOPGCPREC 
23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).

Also, in a GC Precedent Opinion, VAOPGCPREC 9-2004 (September 
17, 2004), it was held that a claimant who had both 
limitation of flexion and limitation of extension of the same 
leg must be rated separately under diagnostic codes 5260 and 
5261 to adequately compensate for functional loss associated 
with injury to the leg.

 



From October 1, 2004 to December 16, 2004

During this time period, the Board finds no objective 
evidence that would warrant a rating greater than 30 percent. 

The Board notes that VA must consider all the evidence of 
record to determine when an ascertainable increase occurred 
in the rated disability.  See Hazan v. Gober, 10 Vet. App. 
511 (1997); see also Swanson v. West, 12 Vet. App. 442 
(1999).  However, in this case, none of the evidence 
developed subsequent to December 2004 is relevant to the 
appropriate rating to be assigned because it does not contain 
any opinions or findings as to the severity of the veteran's 
disability for the time period from October 1, 2004 to 
December 16, 2004.

According to a September 2003 VA outpatient treatment record, 
the veteran's right knee range of motion increased 
dramatically following his July 2003 surgery (although exact 
testing was not conducted).  

The veteran was afforded a VA examination in October 2003, 
subsequent to his right knee replacement.  The examiner noted 
the veteran's complaints of pain, difficulty squatting and 
guarded gait.  On examination, the examiner found the 
veteran's knee to have some swelling and enlargement of the 
knee joint, a well-healed scar, tenderness and range of 
motion limited from 10 degrees extension to 85 degrees 
flexion.  The veteran's condition overall was indicated by 
the examiner as "moderate."  The Board finds compelling 
that despite the veteran's complaints of no longer being able 
to work as a carpenter, the examiner indicated in his opinion 
that the "veteran is employable."  X-rays confirmed the 
total knee prosthesis.  

Since the VA examination, according to the medical evidence, 
the veteran initially resisted physical therapy from the VA 
until it appeared he would need an additional surgery.  
Specifically, an August 2004 treatment record indicates the 
right knee was swollen and the veteran complained of severe 
pain.  Range of motion testing indicated range of motion from 
0 degrees extension to 95 degrees flexion with some 
tenderness at extreme flexion.  The treatment record also 
indicated mild joint effusion, a well-healed scar and no 
evidence of infection.

Five weeks preceding his second surgery in December 2004, the 
veteran underwent aggressive physical therapy.  At the time, 
the Board notes that doctors suspected a possible infection, 
but could not clinically confirm it.  Range of motion testing 
done during this period of physical therapy in November and 
December 2004 indicate flexion up to 100 degrees, but 
ultimately declining to 73 degrees days preceding his 
surgery.  Extension was indicated at 0 degrees at all times.  
The December 17, 2004 surgical noted indicated a diagnosis 
both pre-op and post-op of arthrofibrosis, status-post right 
total knee replacement.  

Although no VA examination was afforded during the actual 
time period on appeal, the outpatient treatment records are 
consistent with the October 2003 VA examination results.  
That is, as indicated above, the veteran's limitation of 
motion was mostly due to flexion, not extension.  The records 
also show consistent findings of pain complaints, swelling 
and some joint effusion.  

Although it is clear the veteran's right knee disability 
worsened to the point of necessitating an additional surgery, 
the main decline was limitation of flexion.  The veteran 
complained of, among other things, pain, weakness and 
instability.  Objective findings merely confirmed limited 
flexion, swelling, and mild joint effusion.  The October 2003 
VA examiner described the veteran's right knee condition as 
"moderate" and indicated he was employable.  VA outpatient 
treatment records following the examination are consistent 
with the October 2003 findings.

In short, the findings are not consistent with "severe" 
chronic residuals of painful motion or weakness.  The 
veteran's right knee disability clearly worsened, as 
evidenced by the second surgery, but no objective evidence 
indicates findings that would support a 60 percent rating 
under DC 5055.  

No higher rating under a different diagnostic code can be 
applied. The Board notes that DC 5055 also allows for a 
rating greater than 30 percent where the veteran's residuals 
consist of intermediate degrees of residual weakness, pain or 
limitation of motion and is warranted under diagnostic codes 
5256 (ankylosis of the knee), 5261 (limitation of extension), 
or 5262 (impairment of the tibia and fibula) by analogy. 

Although the veteran's knee has exhibited some limitation of 
flexion, the medical evidence consistently indicates 
extension within normal limits.  The veteran's right knee 
disability, moreover, is not manifested by nonunion or 
malunion of the tibia and fibula.  Ankylosis is "immobility 
and consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)).  The 
veteran is able to move his right knee, albeit with some 
limitation, so it is clearly not ankylosed.

The Board notes that functional loss was also considered.  
During this time period, the veteran clearly has complaints 
of chronic pain, decreased mobility due to swelling and 
enlargement, tenderness and difficulty performing 
occupational and daily tasks.  Specifically, he alleges 
during this time period, his job as a carpenter is virtually 
impossible.  The medical evidence clearly indicates a 
"moderate" right knee disability during this time period, 
which is already compensated for by his current 30 percent 
rating.  Indeed, chronic residuals of functional loss due to 
a total knee replacement are contemplated in assigning a 30 
percent minimum for such surgeries under the Diagnostic 
Codes.  See generally 38 C.F.R. § 4.71a, DC 5055.  Although 
functional loss is apparent, the Board finds the 30 percent 
rating currently assigned compensates for such loss as is 
contemplated by the rating criteria.   

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran. In this 
case, the Board finds no provision upon which to assign a 
rating greater than 30 percent for the veteran's right knee 
disability from October 1, 2004 to December 16, 2004.

From March 1, 2006

The veteran underwent a second surgery for resection of 
arthrofibrosis in December 2004.  Thereafter, the veteran 
alleges the surgery failed to bring him any relief and his 
knee continued to worsen. 

Again, VA must consider all the evidence of record to 
determine when an ascertainable increase occurred in the 
rated disability.  See Hazan v. Gober, 10 Vet. App. 511 
(1997); see also Swanson v. West, 12 Vet. App. 442 (1999).  
Here, evidence related to the veteran's December 2004 surgery 
and subsequent recovery, although prior to March 2006, is 
relevant to the current severity of the veteran's condition 
and has been considered here. 

After the veteran's second surgery in December 2004, VA 
outpatient treatment records indicate a decline in the 
veteran's range of motion as well as continued complaints of 
pain.  In January 2005, one month after his surgery, range of 
motion active and passive testing indicated extension limited 
to 7 degrees and 12 degrees respectively and flexion limited 
to 94 degrees and 82 degrees respectively.  At that time, the 
treatment record indicates objective findings of effusion, 
tenderness, painful movement, limitation of motion and 
guarding of movement.  

The veteran was afforded a VA examination in October 2006 
where range of motion active and passive testing indicated a 
25 degree loss of extension and flexion limited to 40 degrees 
(active) and 70 degrees (passive).  Pain increased on 
repetition, but with no additional loss of motion.  Objective 
findings included deformity, effusion, tenderness, painful 
movement, abnormal motion and guarding of movement.  The 
examiner found no evidence of instability, locking, effusion 
or dislocation.  In regard to occupational impact, the 
examiner noted decreased mobility and strength in the right 
lower extremity, secondary to pain.  Overall, the examiner 
indicated the veteran's condition as "moderate."

In short, the veteran's right knee disability from March 1, 
2006 is primarily manifested by pain and limitation of 
motion.  The medical findings, however, are not consistent 
with "severe" chronic residuals of painful motion or 
weakness.  Rather, the most recent medical evidence describes 
the veteran's disability as "moderate," which is not 
consistent with findings necessary to support a 60 percent 
rating under DC 5055.  

Diagnostic Code 5055, however, also provides for ratings 
greater than 30 percent if warranted under diagnostic codes 
5256 (ankylosis of the knee), 5261 (limitation of extension), 
or 5262 (impairment of the tibia and fibula) by analogy. 

Just as the prior time period, the veteran's right knee from 
March 1, 2006 is not ankylosed, nor does it involve 
impairment of the tibia and fibula and therefore DCs 5256 and 
5262 are inapplicable.  Diagnostic Code 5261 provides for a 
40 percent rating where extension is limited to 30 degrees.

Here, the most recent medical evidence indicates a 25 degree 
loss of extension.  The 2006 VA examination also indicates 
functional loss of decreased mobility and strength, which 
impacts his occupational life.  Although the veteran's 
limited extension does not fully warrant an increased rating 
under DC 5261, in light of the veteran's increased functional 
loss, the Board finds an increased rating of 40 percent, but 
no more, warranted under DC 5261.  Due to the veteran's right 
knee disability, specifically his limited motion, the medical 
evidence indicates it is difficult for him to enter and exit 
cars, get on his knees to do carpentry work or otherwise 
stoop down.  The examiner indicates, however, that the 
veteran demonstrated an ability to lay down to continue with 
minimal carpentry work.  Thus, the disability has an overall 
"moderate" affect on the veteran's daily and occupational 
life, secondary mostly to pain and limited motion.  

Taking into account his functional loss coupled with his 25 
degree loss of extension in his right knee, the Board finds 
an increased rating of 40 percent, but no more, is warranted 
from March 1, 2006 for his right knee disability.

Extra-Schedular Considerations

Again, the veteran alleges that his right knee disability is 
severe and has curtailed his ability to work as a carpenter, 
which was his career his entire adult life.  He does minimal 
carpentry work now, but alleges his disability has seriously 
diminished his productivity and his ability to work a full 
work week.  It appears the veteran is raising entitlement to 
an extraschedular disability rating pursuant to 38 C.F.R. 
§ 3.321(b) for his right knee disability. 

The RO did not expressly consider whether an extraschedular 
rating is appropriate for the veteran's condition. When the 
Board addresses an issue that was not addressed by the RO, 
consideration must be given to whether the veteran will be 
prejudiced by the Board's consideration of the issue in the 
first instance. In this case, the veteran's due process 
rights are not violated by this Board decision for the 
following reasons.  

The relevant regulation regarding extraschedular ratings was 
included in the September 2004 statement of the case (SOC).  
The question of an extraschedular rating is a component of 
the veteran's claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  While the Board does not have 
the authority to grant an extraschedular evaluation in the 
first instance, it is not precluded from reviewing an RO 
determination that referral is not warranted and confirming 
that decision.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) 
(Board may consider whether referral to "appropriate first-
line officials" for extraschedular rating is required). The 
Board is also not precluded from concluding, on its own, that 
referral for extraschedular consideration is not warranted.  
See Bagwell, 9 Vet. App. at 339 (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or reach such 
a conclusion on its own) (emphasis added).  

According to Bagwell, it is proper for the Board, in the 
first instance, to determine whether referral for an 
extraschedular evaluation is warranted. The veteran had an 
opportunity to present argument on this issue (i.e., as to 
how the service-connected disability affects his abilities at 
work). Also, he is not prejudiced by the Board's 
consideration of this issue because "if the appellant has 
raised an argument or asserted the applicability of a law . . 
., it is unlikely that the appellant could be prejudiced if 
the Board proceeds to decision on the matter raised."  
VAOPGCPREC 16-92 at 7-8 (O.G.C. Prec. 16-92); see also 
Bagwell, 9 Vet. App. 337. 

In this case, an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) for his right knee 
disability is not warranted.  In exceptional cases where 
schedular evaluations are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1).  "The governing norm in these exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.

In various statements during the pendency of this appeal, to 
include during the veteran's October 2006 VA examination, the 
veteran indicated he worked as a carpenter his entire adult 
life and that it really is the only occupation he has ever 
known.  His right knee disability has impacted his 
occupational life in regard to productivity and ability to 
put in a full days work.  Specifically, the veteran alleges 
he cannot bend down on his knees, he has limited mobility and 
strength in the entire right leg and overall he simply cannot 
perform productively as a carpenter.  The VA examiner also 
indicated the veteran's decreased mobility and strength, but 
noted the veteran demonstrated an ability to lie down to do 
minimal carpentry work.  Neither the 2003 examiner nor the 
2006 examiner indicated the veteran was unemployable.  
Indeed, they both indicated to the contrary.

The veteran's statements have been considered. The Board does 
not dispute that his disability affects his occupational 
life.  Clearly it does.  The veteran, however, does not have 
an "exceptional or unusual" disability.  He is employable 
for any type of work that does not require a lot of walking 
or manual labor.  There is no competent evidence of record 
which indicates that the veteran's disability has caused 
marked interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  His symptoms as described 
above consist of impairment contemplated in the disability 
ratings that has been assigned.  In other words, he does not 
have any symptoms from his right knee disability that are 
unusual or are different from those contemplated by the 
schedular criteria.  

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  See 
also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Therefore, to the extent the 
veteran's right knee disability prevents him from performing 
his first-choice career that is part of the consideration in 
assigning him 30 percent and 40 percent disability ratings 
respectively.  

Thus, there is no basis for consideration of an 
extraschedular evaluation. See 38 C.F.R. § 3.321(b)(1); see 
also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). There is 
nothing in the evidence of record to indicate that the 
application of the regular schedular standards is impractical 
in this case. See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996). 


ORDER

Entitlement to an initial rating greater than 30 percent from 
October 1, 2004 to December 16, 2004 for status-post total 
right knee replacement is denied.

Entitlement to an initial rating greater than 30 percent from 
March 1, 2006 for status post total right knee replacement 
and resection of arthrofibrosis is granted to 40 percent 
disabling subject to the laws and regulations governing 
monetary awards.


REMAND

As indicated in the introduction, a January 2004 rating 
decision granted the veteran service-connection for a right 
knee disability and assigned the initial ratings.  The 
initial ratings included, among other things, a rating of 10 
percent, effective September 27, 2002, for traumatic 
arthritis under Diagnostic Code 5010.  See 38 C.F.R. § 4.71a, 
DC 5010.  Thereafter, the veteran underwent a total knee 
replacement and was granted a temporary total evaluation for 
the duration of his surgical recovery.  The RO, in the 
January 2004 rating decision, effective July 21, 2003, 
terminated the 10 percent rating under DC 5010 and rated the 
veteran's right knee condition under DC 5055, for knee 
replacements (prosthesis).  Id. at § 4.71a, DC 5055.   

The December 2003 and February 2004 statements submitted by 
the veteran, in pertinent part, disagreed with the rating of 
his right knee disability.  The RO, in affording the veteran 
a Statement of the Case (SOC) in September 2004, only 
considered whether entitlement to an increased rating was 
warranted after his right knee surgery, and not for the time 
period prior to the surgery.  

The veteran's appeal, however, still encompasses the initial 
rating of 10 percent under DC 5010 prior to his July 21, 2003 
right knee replacement.  The RO never adjudicated this aspect 
of the veteran's claim and, therefore, it is not ready for 
appellate review. 

Accordingly, the claim must be remanded to allow the RO to 
provide the veteran with a statement of the case (SOC) on 
this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, the issue 
will be returned to the Board after issuance of the SOC only 
if perfected by the filing of a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 
9 Vet. App. at 130.

Accordingly, these claims are remanded for the following:

Provide the veteran and his 
representative a statement of the case as 
to the issue of entitlement to an initial 
rating greater than 10 percent for 
traumatic arthritis of the right knee 
prior to July 21, 2003.  The veteran 
should be informed that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of these 
issues to the Board.  See 38 C.F.R. §§ 
20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is not filed, 
the claim should not be certified to the 
Board. If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

The Board intimates no opinion as to the ultimate outcome of 
the claim.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until further notice is obtained.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


